Citation Nr: 1300280	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for left foot disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal is REMANDED to the RO.   

REMAND

The Veteran seeks service connection for disorders of the low back and left foot.  In May 2012, the Veteran's representative submitted relevant Social Security Administration (SSA) records directly to the Board.  In June 2012, the Veteran's representative also submitted copies of the Veteran's service personnel records that had been received from the National Personnel Records Center.  Generally, pertinent evidence received by VA must first be considered by the agency of original jurisdiction (AOJ), although such AOJ consideration may be waived by the appellant.  See 38 C.F.R. § 20.1304 (2012).  

In the present case, the Veteran and his representative were sent a September 2012 letter informing them that the Board would need to return the claim to the AOJ for initial consideration, unless such initial consideration of the additional evidence by the AOJ were waived.  The September 2012 letter also stated that, if a response was not received by VA within 45 days, the claim would be returned to the AOJ.  To date, neither the Veteran nor his representative has responded to this letter.  As more than 45 days have passed since the September 2012 letter was mailed to the Veteran, remand is required in order for the AOJ to consider the newly submitted evidence.  


Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service connection for disorders of the low back and left foot in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

